DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 10-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ryf et al. in view of Li et al.
Ryf et al. (US Pub. No. 2011/0234985 A1) discloses:
Regarding claim 1, an optical element (Figure 2C, element 150) comprising: a first multi-lens surface (Figure 2C, element 252 [i.e. lenslets] corresponding to element 250a) having m areas (i.e. lenslets) arranged in an array (i.e. lenslets array corresponding to element 250a in Figure 2C); the m areas including a plurality of first cells (Figure 2C, element 250a), and a second multi-lens surface (Figure 2C, element 252 [i.e. lenslets] corresponding to element 250b) having m second cells (Figure 2C, element 250b) arranged in an array (i.e. lenslets array corresponding to element 250b in Figure 2C), the m second cells (Figure 2C, element 250b) corresponding to the m areas (i.e. lenslets), wherein light (Figure 2C, element 140) enters the first multi-lens surface (Figure 2C, element 252 [i.e. lenslets] corresponding to element 250a), the light (Figure 2C, element 140) is emitted from the second multi-lens surface (Figure 2C, element 252 [i.e. lenslets] corresponding to element 250b),.
Regarding claim 2, a lens array having a first surface (i.e. lenslets array corresponding to element 250a in Figure 2C) which the light (Figure 2C, element 140) enters, and a second surface (i.e. lenslets array corresponding to element 250b in Figure 2C) from which the light (Figure 2C, element 140) entering through the first surface (i.e. lenslets array corresponding to element 250a in Figure 2C) is emitted, wherein the first multi-lens surface (Figure 2C, element 252 [i.e. lenslets] corresponding to element 250a) is formed of the first surface (i.e. lenslets array corresponding to element 250a in Figure 2C), and the second multi-lens surface (Figure 2C, element 252 [i.e. lenslets] corresponding to element 250b) is formed of the second surface (i.e. lenslets array corresponding to element 250b in Figure 2C).
Regarding claim 8, a light source (Figure 1, element 110) configured to emit light (Figure 1, element 140); and the optical element (Figure 1, element 150) which the light (Figure 1, element 140) emitted from the light source (Figure 1, element 110) enters.
Regarding claim 10, a light source (Figure 1, element 110) configured to emit light (Figure 1, element 140); the optical element (Figure 1, element 150) which the light (Figure 1, element 140) emitted from the light source (Figure 1, element 110) enters; and a light modulation element (Figure 1, element 166) configured to modulate the light (Figure 1, element 158) emitted from the optical element (Figure 1, element 150).
Regarding claim 11, a light source (Figure 1, element 110) configured to emit light (Figure 1, element 140); the optical element (Figure 1, element 150) which the light (Figure 1, element 140) emitted from the light source (Figure 1, element 110) enters; and a light modulation device (Figure 1, element 166) configured to modulate the light (Figure 1, element 158) emitted from the optical element (Figure 1, element 150) in accordance with image information (page 6, paragraph 0056, lines 3-7).
Regarding claims 12 and 14, a projector (Figure 1, element 100) comprising: the light source device (Figure 1, element 110); a light modulation device (Figure 1, element 166) configured to modulate the light (Figure 1, element 158) emitted from the light source device (Figure 1, element 110) in accordance with image information (page 6, paragraph 0056, lines 3-7); and a projection optical device (Figure 1, element 180) configured to project the light modulated (Figure 1, element 170) by the light modulation device (Figure 1, element 166).
Ryf et al. teaches the salient features of the present invention as explained above except (regarding claim 1) the m areas of the first multi-lens surface each have n first cells, a focal plane of the m second cells is located at an emission side of the n first cells, the number m is a natural number no smaller than 2, and the number n is a natural number no smaller than 2.
Li et al. (US Pub. No. 2020/0218077 A1) discloses (see annotated Figure 17) the m areas (Figure 17, element A) of the first multi-lens surface (element 2 is illustrated in Figures 4 and 17) each have n first cells (element 3 is illustrated in Figures 4 and 17), a focal plane (Figure 4, element f) of the m second cells (Figure 7, element 7) is located at an emission side (Figure 4, element ALB) of the n first cells (Figure 17, element 3), the number m is a natural number no smaller than 2, and the number n is a natural number no smaller than 2 (clearly illustrated in Figure 17).

    PNG
    media_image1.png
    847
    801
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have m areas of the first multi-lens surface each having n first cells, a focal plane of the m second cells is located at an emission side of the n first cells, the number m is a natural number no smaller than 2, and the number n is a natural number no smaller than 2 as shown by Li et al. in combination with Ryf et al.’s invention for the purpose of comprising in a far field of the emerging light beam several regions with a homogenous intensity (Li et al., page 2, paragraph 0020, lines 4-5). 
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ryf et al. in view of Li et al. as applied to claims 1-2, 8, 10-12 and 14 above, and further in view of Sakata.
Ryf et al. (US Pub. No. 2011/0234985 A1) discloses:
Regarding claim 9, a light source (Figure 1, element 110) configured to emit excitation light (Figure 1, element 140); the optical element (Figure 1, element 150) which the excitation light (Figure 1, element 140) emitted from the light source (Figure 1, element 110) enters; and 
Regarding claim 13, a projector (Figure 1, element 100) comprising: the light source device (Figure 1, element 110); a light modulation device (Figure 1, element 166) configured to modulate the light (Figure 1, element 158) emitted from the light source device (Figure 1, element 110) in accordance with image information (page 6, paragraph 0056, lines 3-7); and a projection optical device (Figure 1, element 180) configured to project the light modulated (Figure 1, element 170) by the light modulation device (Figure 1, element 166).
Ryf et al. in combination with Li et al. (US Pub. No. 2020/0218077 A1) teaches the salient features of the present invention as explained above except (regarding claim 9) a wavelength conversion element configured to convert a wavelength of the excitation light emitted from the optical element and emit converted light.
Sakata (US Pub. No. 2018/0210329 A1) teaches a wavelength conversion element (Figure 1, element 30) configured to convert a wavelength of the excitation light (Figure 1, element B) emitted from the optical element (Figure 1, element 70) and emit converted light (Figure 1, element YL).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a wavelength conversion element configured to convert a wavelength of the excitation light emitted from the optical element and emit converted light as shown by Sakata in combination with Ryf et al. and Li et al.’s invention for the purpose of outputting the resultant light toward the downstream optical system (Sakata, page 4, paragraph 0081, lines 4-5).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, Li et al. (US Pub. No. 2020/0218077 A1) discloses an optical element (Figure 4, element 1) having multi-lens surfaces (Figure 4, elements 2 and 4).  However, Li et al. and the prior art of record neither shows nor suggests an optical element wherein a position of the focal plane of the m second cells with respect to the first multi-lens surface is variable in a proceeding direction of the light.
Regarding claims 4-7, the claims are allowable based on their dependence from allowable claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hill (KR 2007-0099573 A) discloses a beam splitter arrangement comprising at least one beam splitting means, which is suited for splitting a light beam into a number of partial beams. To this end, the beam splitting means comprises at least one first and at least one second optical array, which are situated at a distance from one another and which have a number of optically functional elements. A whole multiple of optically functional elements of the first optical array is assigned to each optically functional element of the second optical array.
Kurashige (US Pub. No. 2016/0182871 A1) teaches an illumination device having a plurality of first lens elements to collect incident light beams, and a field lens to guide each of the light beams that have passed through the plurality of first lens elements to an entire region of a specific area. The plurality of first lens elements include at least two first lens elements having different lens diameters from each other. When one of the two first lens elements have a lens diameter d and a focal length f, another of the two first lens elements have a lens diameter k×d (where k is a value larger than zero but other than 1) and a focal length k×f.
Brick et al. (US Patent No. 8,757,849 B2) shows an optical component comprising a carrier plate having a first main surface and a second main surface facing away from the first main surface, and a first lens structure on the first main surface, wherein the first lens structure has at least a first lens element having a first polygonal form and a second lens element having a second polygonal form, the first lens structure completely covers the first main surface, and the first lens element and the second lens element are non-congruent with respect to one another and/or differ in terms of their orientation on the first main surface of the carrier plate.
Kaneda et al. (US Pub. No. 2013/0258294 A1) discloses an illumination device including: a light source section including a laser light source; a first uniformization optical member receiving light from the light source section; a second uniformization optical member receiving light from the first uniformization optical member; an optical device disposed on an optical path of outgoing light from the light source section; and a drive section vibrating the optical device.
Watson et al. (US Pub. No. 2013/0057786 A1) teaches a light projector that includes the optical element, and an image projector that includes the optical element. The optical element provides an improved uniformity of light by homogenizing the light with lenslet arrays, such as "fly-eye arrays" (FEA). The FEA is positioned to homogenize a polarized combined light after an unpolarized input light is converted to a single polarization state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MAGDA CRUZ/
Primary Examiner
Art Unit 2882



09/02/2022